         Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN
                               EAU CLAIRE DIVISION

DAVID HARTSUCH,                                       )
                                                      )
                Plaintiff,                            )
                                                      )
        v.                                            )       Case No. 20-cv-325
                                                      )
THE HOWARD YOUNG MEDICAL                              )
CENTER, INC., a Wisconsin corporation,                )
JENNIE LARSEN, and UNKNOWN                            )
EMPLOYEES,                                            )
                                                      )
                Defendants.                           )

                                     COMPLAINT AT LAW

        NOW COMES the Plaintiff, DAVID HARTSUCH, by and through his attorneys, Blake

W. Horwitz, Esq., and Jeffrey C. Grossich, Esq., of The Blake Horwitz Law Firm, Ltd., and

complaining of the Defendants, JENNIE LARSEN and UNKNOWN EMPLOYEES (collectively,

“INDIVIDUAL DEFENDANTS”) and THE HOWARD YOUNG MEDICAL CENTER, INC., a

Wisconsin corporation, states as follows:

                                I.   JURISDICTION AND VENUE

        1.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1332, as the matter

in controversy exceeds the sum or value of $75,000, exclusive of interest and costs, and is between

citizens of different states.

        2.      Venue is proper because the acts and/or omissions giving rise to this cause of action

occurred in this District.

                                         II.     PARTIES

        3.      PLAINTIFF, DAVID HARTSUCH (“PLAINTIFF”), is a resident of the State of

Iowa.

                                                  1
        Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 2 of 10




       4.      PLAINTIFF is a licensed physician.

       5.      DEFENDANT, HOWARD YOUNG MEDICAL CENTER, INC. (“DEFENDANT

MEDICAL CENTER”), is a health care facility located in Minocqua, Wisconsin.

       6.      DEFENDANT MEDICAL CENTER is a Wisconsin corporation.

       7.      The headquarters and principal place of business of DEFENDANT MEDICAL

CENTER are located in the State of Wisconsin.

       8.      At all relevant times, DEFENDANT MEDICAL CENTER was subject to the laws

of the State of Wisconsin.

       9.      DEFENDANT, JENNIE LARSEN (“DEFENDANT LARSEN”), is an employee

of DEFENDANT MEDICAL CENTER.

       10.     Upon information and belief, DEFENDANT LARSEN is a resident of the State of

Wisconsin.

       11.     At all times material and relevant to this Complaint, DEFENDANT LARSEN was

supervisory to PLAINTIFF and possessed the power to employ and/or terminate PLAINTIFF.

       12.     At all times material and relevant to this Complaint, DEFENDANT LARSEN was

acting within the scope of her employment with DEFENDANT MEDICAL CENTER.

       13.     DEFENDANTS, UNKNOWN EMPLOYEES, are employees of DEFENDANT

MEDICAL CENTER.

       14.     Upon information and belief, DEFENDANT UNKNOWN EMPLOYEES are

residents of the State of Wisconsin.

       15.     At all times material and relevant to this Complaint, DEFENDANT UNKNOWN

EMPLOYEES were supervisory to PLAINTIFF and possessed the power to employ and/or

terminate PLAINTIFF.



                                                2
        Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 3 of 10




       16.    At all times material and relevant to this Complaint, DEFENDANT UNKNOWN

EMPLOYEES were acting within the scope of their employment with DEFENDANT MEDICAL

CENTER.

                                        III.     FACTS

       17.    DEFENDANT MEDICAL CENTER hired PLAINTIFF as a physician.

       18.    DEFENDANT MEDICAL CENTER hired PLAINTIFF through the staffing

agency Delta Locum Tenens.

       19.    PLAINTIFF was working as a physician for DEFENDANT MEDICAL CENTER

in March of 2020.

       20.    As a physician at DEFENDANT MEDICAL CENTER, PLAINTIFF was at risk of

contracting COVID-19.

       21.    As a physician at DEFENDANT MEDICAL CENTER, PLAINTIFF was at a

greater risk of contracting COVID-19 than the general public.

       22.    Particulate Respirator N95 facemasks, when worn, are more effective at preventing

the wearer from contracting COVID-19 than other facemasks.

       23.    PLAINTIFF knew that Particulate Respirator N95 masks were safer and more

effective at preventing the wearer from contracting COVID-19 than other facemasks.

       24.    In March of 2020, DEFENDANT MEDICAL CENTER, by and through its

employees and/or agents, adopted a policy that Particulate Respirator N95 facemasks were not to

be worn by staff and/or employees who were treating patients with COVID-19, unless the patients

were undergoing aerosol generating procedures.




                                                 3
          Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 4 of 10




          25.   In March of 2020, DEFENDANT MEDICAL CENTER, by and through its

employees and/or agents, adopted a policy that allowed COVID-19 patients to be discharged from

DEFENDANT MEDICAL CENTER even if the patients were unable to self-isolate at home.

          26.   In March of 2020, PLAINTIFF complained to other doctors and staff at

DEFENDANT MEDICAL CENTER that the DEFENDANT MEDICAL CENTER’S policy

regarding Particulate Respirator N95 facemasks was unsafe.

          27.   In March of 2020, PLAINTIFF complained to other doctors and staff at

DEFENDANT MEDICAL CENTER that DEFENDANT MEDICAL CENTER’S policy for

discharging COVID-19 patients was unsafe.

          28.   In March of 2020, PLAINTIFF complained to his coworkers and/or supervisors at

DEFENDANT MEDICAL CENTER that the above-stated policies of DEFENDANT MEDICAL

CENTER were unsafe.

          29.   In March of 2020, PLAINTIFF had multiple conversations with the head of the

emergency department at DEFENDANT MEDICAL CENTER during which PLAINTIFF

complained that DEFENDANT MEDICAL CENTER’S policies regarding COVID-19 were

unsafe.

          30.   In March of 2020, PLAINTIFF had at least one conversation with the head of the

nursing department at DEFENDANT MEDICAL CENTER during which PLAINTIFF

complained that DEFENDANT MEDICAL CENTER’S policies regarding COVID-19 were

unsafe.

          31.   PLAINTIFF complained about DEFENDANT MEDICAL CENTER’S policies for

the purpose of promoting public health.




                                               4
          Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 5 of 10




          32.   As a licensed physician, PLAINTIFF had a duty to promote and protect public

health.

          33.   PLAINTIFF complained about DEFENDANT MEDICAL CENTER’S policies in

order to expose DEFENDANT MEDICAL CENTER’S malfeasance.

          34.   On or about March 23, 2020, PLAINTIFF sent an email to DEFENDANT

LARSEN, complaining that DEFENDANT MEDICAL CENTER’S policy regarding Particulate

Respirator N95 facemasks was unsafe.

          35.   On or about March 23, 2020, PLAINTIFF sent an email to DEFENDANT

LARSEN, complaining that DEFENDANT MEDICAL CENTER’S policy for discharging

COVID-19 patients was unsafe.

          36.   In the email PLAINTIFF sent to DEFENDANT LARSEN, PLAINTIFF cited

guidelines from the Center for Disease Control and World Health Organization which contradicted

the policies of DEFENDANT MEDICAL CENTER.

          37.   On or about March 23, 2020, PLAINTIFF sent an email to DEFENDANT

LARSEN with recommendations for reducing patient contact.

          38.   In the email PLAINTIFF sent to DEFENDANT LARSEN, PLAINTIFF cited

guidelines from the Center for Disease Control and World Health Organization for reducing patient

exposure and mitigating results of potential exposure.

          39.   On March 24, 2020, PLAINTIFF sent an email to DEFENDANT LARSEN asking

about DEFENDANT MEDICAL CENTER’S current supply of Particulate Respirator N95

facemasks.

          40.   PLAINTIFF sent these emails to DEFENDANT LARSEN for the purpose of

promoting public health.



                                                5
        Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 6 of 10




       41.     On March 24, 2020, PLAINTIFF received an email from DEFENDANT LARSEN

stating that PLAINTIFF was removed from the work schedule at DEFENDANT MEDICAL

CENTER.

       42.     Shortly   thereafter,   DEFENDANT     MEDICAL      CENTER,      through   the

INDIVIDUAL DEFENDANTS, terminated PLAINTIFF’S employment.

       43.     DEFENDANT MEDICAL CENTER, through the INDIVIDUAL DEFENDANTS,

terminated PLAINTIFF’S employment.

       44.     DEFENDANT MEDICAL CENTER, through the INDIVIDUAL DEFENDANTS,

terminated PLAINTIFF’S employment in order to prevent PLAINTIFF from speaking out about

DEFENDANT MEDICAL CENTER’S malfeasance.

       45.     DEFENDANT MEDICAL CENTER, through the INDIVIDUAL DEFENDANTS,

terminated PLAINTIFF for the purpose of quelling PLAINTIFF’S speech.

       46.     DEFENDANT         MEDICAL     CENTER’S      termination   of   PLAINTIFF’S

employment, through the INDIVIDUAL DEFENDANTS, did in fact quell PLAINTIFF’S speech.

       47.     Alternatively, DEFENDANT LARSEN terminated PLAINTIFF’S employment.

       48.     Alternatively,   DEFENDANT        UNKNOWN        EMPLOYEES        terminated

PLAINTIFF’S employment.

       49.     PLAINTIFF was terminated for warning employees, agents, and/or supervisors of

DEFENDANT MEDICAL CENTER that the DEFENDANT MEDICAL CENTER’S policies

were unsafe.

       50.     PLAINTIFF was terminated in retaliation for warning PLAINTIFF’S coworkers

and/or supervisors that DEFENDANT MEDICAL CENTER’S policies were unsafe.




                                             6
        Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 7 of 10




       51.     PLAINTIFF’S termination from DEFENDANT MEDICAL CENTER will make it

more difficult for PLAINTIFF to obtain future employment.

                              COUNT I
                        Retaliatory Discharge
   (DEFENDANT MEDICAL CENTER, DEFENDANT LARSEN, AND DEFENDANT
                      UNKNOWN EMPLOYEES)

       52.     PLAINTIFF re-alleges paragraphs 1-51 as though fully set forth herein.

       53.     PLAINTIFF engaged in a protected activity when PLAINTIFF reported unsafe

work conditions to PLAINTIFF’S coworkers and/or supervisors.

       54.     PLAINTIFF attempted to disclose public corruption and/or wrongdoing.

       55.     DEFENDANT MEDICAL CENTER, through the INDIVIDUAL DEFENDANTS,

terminated PLAINTIFF’S employment because PLAINTIFF engaged in protected activity.

       56.     Alternatively, DEFENDANT LARSEN terminated PLAINTIFF’S employment

because PLAINTIFF engaged in protected activity.

       57.     Alternatively,    DEFENDANT          UNKNOWN          EMPLOYEES          terminated

PLAINTIFF’S employment because PLAINTIFF engaged in protected activity.

       58.     As a result of being terminated, PLAINTIFF suffered damages, including

emotional and psychological damages, pain and suffering, and lost wages.

       WHEREFORE, PLAINTIFF demands judgment against DEFENDANT MEDICAL

CENTER, DEFENDANT LARSEN, and DEFENDANT UNKNOWN EMPLOYEES, and such

other additional relief as this Honorable Court deems equitable and just.

                                 COUNT II
                Retaliation in Violation of Wis. Stat. § 230.83
   (DEFENDANT MEDICAL CENTER, DEFENDANT LARSEN, AND DEFENDANT
                        UNKNOWN EMPLOYEES)

       59.     PLAINTIFF re-alleges paragraphs 1-51 as though fully set forth herein.



                                                7
        Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 8 of 10




       60.    PLAINTIFF complained to his coworkers and/or supervisors that DEFENDANT

MEDICAL CENTER’S above-stated policies were unsafe.

       61.    In doing so, PLAINTIFF attempted to disclose public corruption and/or

wrongdoing.

       62.    PLAINTIFF sent information regarding DEFENDANT MEDICAL CENTER’S

wrongdoing to his supervisor(s), including DEFENDANT LARSEN.

       63.    PLAINTIFF sent this information in writing to his supervisor(s), including

DEFENDANT LARSEN.

       64.    PLAINTIFF attempted to disclose public corruption and/or wrongdoing.

       65.    In response, DEFENDANT MEDICAL CENTER, through the INDIVIDUAL

DEFENDANTS, took an action that was materially adverse to PLAINTIFF.

       66.    DEFENDANT HOSPITAL terminated PLAINTIFF’S employment, through the

INDIVIDUAL DEFENDANTS, because PLAINTIFF attempted to disclose public corruption

and/or wrongdoing.

       67.    Alternatively, DEFENDANT LARSEN terminated PLAINTIFF’S employment

because PLAINTIFF attempted to disclose public corruption and/or wrongdoing.

       68.    Alternatively,    DEFENDANT         UNKNOWN         EMPLOYEES      terminated

PLAINTIFF’S employment because PLAINTIFF attempted to disclose public corruption and/or

wrongdoing.

       69.    PLAINTIFF was terminated in retaliation for attempting to disclose public

corruption and/or wrongdoing.

       70.    As a result of being terminated, PLAINTIFF suffered damages, including

emotional and psychological damages, pain and suffering, and lost wages.



                                              8
        Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 9 of 10




       WHEREFORE, PLAINTIFF the demands judgment against DEFENDANT MEDICAL

CENTER, DEFENDANT LARSEN, and DEFENDANT UNKNOWN EMPLOYEES, including

attorneys’ fees, and such other additional relief as this Honorable Court deems equitable and just.

                                      COUNT III
                                  Respondeat Superior
                            (DEFENDANT MEDICAL CENTER)

       71.     PLAINTIFF re-alleges paragraphs 1-70 as though fully set forth herein.

       72.     DEFENDANT MEDICAL CENTER is the employer of DEFENDANT LARSEN

and DEFENDANT UNKNOWN EMPLOYEES.

       73.     The aforesaid acts of DEFENDANT LARSEN and DEFENDANT UNKNOWN

EMPLOYEES were committed within the scope of their employment, and, therefore,

DEFENDANT MEDICAL CENTER, as principal, is liable for the actions of its agents under the

doctrine of respondeat superior.

       WHEREFORE, should DEFENDANT LARSEN and/or DEFENDANT UNKNOWN

EMPLOYEES, in their individual capacities, be found liable for any of the alleged counts in this

cause, PLAINTIFF demands that, pursuant to the doctrine of respondeat superior, DEFENDANT

MEDICAL CENTER pay any judgment against DEFENDANT LARSEN and/or DEFENDANT

UNKNOWN EMPLOYEES.

                                        JURY DEMAND

       PLAINTIFF demands trial by jury.

                                                             Respectfully submitted,

                                                             s/Jeffrey C. Grossich____________
                                                             Attorney for Plaintiff




                                                9
       Case: 3:20-cv-00325-jdp Document #: 1 Filed: 04/03/20 Page 10 of 10




Blake W. Horwitz, Esq.
Jeffrey C. Grossich, Esq.
The Blake Horwitz Law Firm, Ltd.
111 West Washington Street, Suite 1611
Chicago, Illinois 60602
Phone: (312) 676-2100
Fax: (312) 445-8741
bhorwitz@bhlfattorneys.com
jgrossich@bhlfattorneys.com

                                         10
